Citation Nr: 0406952	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-12 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a residual head 
scar, status post removal of a neurofibroma of the scalp.

2.  Entitlement to service connection for a residual back 
scar, status post removal of an epidermal inclusion cyst of 
the back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the veteran's claims.  
The veteran filed a notice of disagreement with the decision 
in May 2002, and the RO issued a statement of the case in 
September 2002.  The veteran perfected his appeal by filing a 
substantive appeal in April 2003.  The veteran attended a 
Board hearing at the RO in July 2003.


FINDINGS OF FACT

1.  The veteran's status post excision of a neurofibroma of 
the scalp, and any residual scar, was not manifested during 
his active duty service or for many years thereafter.

2.  The veteran's status post excision of an epidermal 
inclusion cyst of the back, and any residual scar, was not 
manifested during his active duty service or for many years 
thereafter.


CONCLUSIONS OF LAW

1.  The veteran's status post excision of a neurofibroma of 
the scalp, and any residual scar, was not incurred in or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  The veteran's status post excision of an epidermal 
inclusion cyst of the back, and any residual scar, was not 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations that set 
forth the criteria for entitlement to service connection for 
residual scars of the head and back following the excision of 
cysts on the scalp and back.  The discussions in the rating 
decision, statement of the case and February 2002 letter have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the February 2002 letter, the veteran was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) ); Charles v. Principi, 16 Vet. App. 
370 (2002).  

 The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, NO. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, a substantially complete 
application for service connection for residual scars 
following the excision of cysts on the veteran's head and 
back was received in January 2002.  In February 2002, the RO 
acknowledged the veteran's claim and informed him of the 
types of evidence he needed to provide in support of his 
claim and what evidence VA would obtain. Thereafter, in a 
rating decision dated in April 2002, those issues were 
denied.  The Board therefore finds that the veteran was 
furnished timely VCAA notice. 

Ass the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes a 
September 1971 VA examination report and private medical 
records dated in April 1985.  The veteran also attended a 
Board hearing in July 2003.  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  In fact, the veteran 
testified that the only medical attention he sought for his 
claimed disabilities was in April 1985, and those treatment 
records have been obtained.  Under these circumstances, no 
further action is necessary to assist the claimant with the 
claim.

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

II.  Background

The veteran's service medical records show that he was 
treated for a cyst under his right eye in July 1970, but are 
devoid of complaints or treatment regarding a cyst or lesion 
on his head or back.  His October 1970 separation record does 
not note any lesions or scars on the head or back.

During a VA examination in September 1971, the veteran 
reported developing a small cyst on the right cheek in 
service in June 1970.  He made no reference to any cysts or 
lesions on his head or back.

Private medical records from Our Lady of Lourdes medical 
center show that in April 1985 the veteran underwent excision 
of a cyst on his scalp and lesion on his back.  The surgical 
record notes that the mass on the veteran's scalp had been 
present for four years.  The pathology report contains a 
diagnosis of neurofibroma (benign), scalp, and epidermal 
inclusion cyst, skin or back.

In January 2002, the veteran filed a claim for service 
connection for the removal of cysts on his head and back.  He 
said that the scars were "very sore and bothersome".

In April 2002, the RO denied the veteran's claims for service 
connection for scar, status post removal of cyst from his 
head and scar, status post removal of cyst from his back.

In a May 2002 notice of disagreement, the veteran said that 
he told the examiner during the September 1971 examination 
that he had a lump on his head, but the examiner did not 
examine his head or back.

The veteran said that in a February 2003 statement that he 
had been treated for a cyst on the right side of his face in 
service.  He said that the cysts on his head and back were 
also there, but he didn't think they were "a factor at the 
time of war."  He later said in the April 2003 substantive 
appeal that he reported having the cysts on his head and back 
in service, but that he was never treated for them.

During a Board hearing in July 2003, the veteran testified 
that he first discovered the cysts on his head and back in 
service.  He said he was seen at an Air Force dispensary for 
a cyst on his face, but that nothing was ever done about the 
cysts on his head.  He guessed it was because "they thought 
it was just a little knot."  He said that following service 
his cyst grew and grew.  Other than receiving treatment in 
1985, the veteran denied receiving medical treatment for 
these cysts after service and said that he just lived with 
them.  

III.  Analysis

The issues before the Board involves claims of entitlement to 
service connection for a residual scar, status post removal 
of a neurofibroma of the scalp, and residual scar, status 
post removal of an inclusion cyst of the back.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That 
any injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The veteran contends that he first developed a cyst on his 
head and back in service and reported this to medical 
personnel at the time he was treated for a facial cyst, but 
nothing was done about them.  He asserts that these cysts 
grew and grew after service to the point that they were 
surgically excised in 1985.  He denied seeking postservice 
treatment for these cysts prior to 1985, and said he just 
lived with them. 

The veteran's service medical records do not reflect any 
complaints or treatment for cysts on the veteran's head or 
back, only his face.  The Board notes here that service 
connection has already been established for a scar on the 
right upper cheek related to the cyst treated during service.  
Moreover, the October 1970 separation examination report is 
likewise devoid of any notation of cysts or scars on his head 
or back.  The first medical evidence of cysts on the 
veteran's head and back are private medical records dated in 
April 1985, showing that the veteran underwent excision of a 
lesion on his scalp and one on his back.  These records do 
not relate the cysts to the veteran's service and, in fact, 
state that the cyst on his head had been present for four 
years.

Based on the evidence, the Board must conclude that the 
preponderance of the evidence is against a finding that the 
excision of a neurofibroma on the veteran's scalp and 
epidermal inclusion cyst on his back, along with any 
resulting scars, are related to his active duty service.  
This is simply no supporting evidence of cyst on the 
veteran's head and back until many years after service.  
Indeed, the private medical records in 1985 negate a 
relationship between the veteran's cysts on his scalp and 
service by noting that the cyst had been present for four 
years.  In short, the record does not include any medical 
evidence in support of the veteran's claim.

The Board acknowledges the veteran's statements and 
testimony.  However, it appears that trained medical 
personnel during service and for several years after service 
did not detect any evidence of the claimed scalp and back 
cysts.  In this case, there simply is no competent medical 
evidence that supports the veteran's assertions as to a nexus 
between his active military service and any current residual 
scars related to the postservice excision of a neurofibroma 
of the scalp and epidermal inclusion cyst of the back.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of proximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision as to either issue.


ORDER

The appeal as to both issues is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



